Citation Nr: 0407089	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected traumatic arthritis of the right ankle, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected traumatic arthritis of the left ankle, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the RO in Manchester, New 
Hampshire, which granted increased evaluations of 20 percent 
for traumatic arthritis of the right ankle, and 20 percent 
for traumatic arthritis of the left ankle.  

In November 2003, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of this hearing was prepared and 
associated with the claims folder.  

(These matters are being remanded to the ROIC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  






REMAND

The veteran is seeking increased evaluations for his service-
connected arthritis of the left and right ankles.  He appears 
to be contending that the 20 percent ratings currently 
assigned for each ankle do not adequately compensate the 
degree of functional impairment he experiences due to pain 
and other symptoms.  

As noted in the Introduction, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
November 2003.  Shortly thereafter, in February 2004, the 
veteran submitted a VA Form 9 directly to the Board 
indicating that he wished to appear at a personal hearing 
before a Veterans Law Judge at the RO.  

The Board notes that the veteran has at least one claim of 
service connection currently pending at the RO.  Thus, it is 
conceivable that the veteran was intending to request a 
personal hearing in regard to a claim other than the two that 
are currently on appeal before the Board.  

In view of the above, the Board finds that a remand of this 
case is necessary so that the RO can request clarification as 
to whether he in fact desires to testify at a second hearing 
before another Veterans Law Judge in regard to the present 
appeal.  

During his November 2003 hearing, the veteran expressed some 
dissatisfaction with previous VA examinations, which were 
conducted in July 2001 and December 2002 in order to 
determine the severity of his service-connected traumatic 
arthritis of the left and right ankles.  Therefore, in order 
to ensure that the veteran's disabilities have been 
thoroughly and accurately evaluated, the Board finds that the 
RO should make arrangements for the veteran to undergo 
another VA orthopedic examination.  

In addition, the Board emphasizes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2003) and clinical findings must be expressed 
in terms of the degree of additional range-of-motion loss due 
to any pain on use, incoordination, weakness, fatigability, 
or pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Therefore, the examining physician should be requested to 
comment as to whether the veteran's service-connected 
disabilities result in any pain with use, weakened movement, 
excess fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  See DeLuca, supra.  

The Board notes that, during his November 2003 hearing, the 
veteran specifically argued that he should be awarded 
benefits pursuant to 38 C.F.R. § 3.321 (2003) based on marked 
interference with his employability.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, in Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as 
precluding the Board from considering the issue if the RO had 
already concluded that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1).  

Upon review of the evidence, the Board notes that the RO has 
adjudicated the veteran's claim pursuant to 38 C.F.R. § 3.321 
on a number of occasions.  Nevertheless, the Board notes 
that, upon Remand, the RO should ensure that it continues to 
properly address such regulation as it pertains to the 
veteran's claim.

Accordingly, this case is remanded for the following:

1.  The RO should contact the veteran in 
writing and request clarification as to 
whether or not he desires a second 
hearing before a Veterans Law Judge at 
the RO.  If the veteran responds in the 
affirmative, the RO should then schedule 
a hearing, to be conducted either by a 
traveling Veterans Law Judge or by 
videoconference hearing, according to the 
veteran's request.  Appropriate 
notification of any scheduled hearing 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the claims folder.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for his 
service-connected disabilities.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records.  
Regardless of whether or not the veteran 
responds, the RO should obtain his most 
recent VA treatment records from the VA 
Medical Center in White River Junction, 
Vermont.  

4.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
orthopedic examination for the purpose of 
ascertaining the nature and severity of 
his service-connected traumatic arthritis 
of the left and right ankles.  The 
veteran's claims folder in its entirety 
must be provided to the examiner prior to 
any evaluation of the veteran for use in 
the study of this case.  Such examination 
is to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic testing, 
inclusive of X-rays and magnetic 
resonance imaging, must also be 
accomplished.  All applicable diagnoses 
involving the left or right ankles must 
be fully set forth.  The examiner is 
asked to respond specifically to the 
following:

(a)  Undertake detailed range of 
motion studies of the veteran's left 
and right ankles, provide a value for 
each motion tested, and indicate what 
the expected normal value for each 
motion is.

(b)  Note specifically the presence or 
absence of ankylosis and, if present, 
the exact point of ankylosis in 
plantar flexion or dorsiflexion, in 
degrees; malunion of the os calcis or 
astragalus, and whether such results 
in either marked or moderate 
deformity; and whether the bones of 
either lower extremity have been 
shortened as a result of the veteran's 
service-connected ankle disorders, 
and, if so, the degree of shortening 
must be quantified precisely, in 
inches.

(c)  The examiner should also be asked 
to express an opinion as to the 
presence or absence of objective signs 
of pain of either ankle and whether 
such pain, if any, could significantly 
limit functional ability during flare-
ups or when the affected part is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  

(d)  The examiner must also ascertain 
whether the veteran's service-
connected left or right ankle 
disorders result in weakened movement, 
excess fatigability or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess fatigability 
or incoordination.

If the examiner is unable to render 
any opinion requested, it should be so 
indicated on the record, and the 
reasons should be noted.  The factors 
upon which any medical opinion is 
based should be set forth fully for 
the record.

5.  The RO should adjudicate the issues 
of entitlement to increased evaluations 
for traumatic arthritis of the left and 
right ankles, to include to include 
adjudication pursuant to the provisions 
of 38 C.F.R. § 3.321.  If any of the 
benefits sought on appeal remain denied, 
the RO should issue an Supplemental 
Statement of the Case (SSOC), and the 
veteran and his representative should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




